After making the foregoing statement, the opinion of the court was delivered by
BAKER, District Judge.
It may well be doubted whether the complainant is entitled to any-relief on the case made by his bill. The bill discloses that the notes are secured by a mortgage upon property in Ramsey county, Minn. The failure to proceed against this property for the satisfaction of the debt is insisted upon in the answer as a ground of defense. The bill shows no excuse for the failure to foreclose the mortgage; nor-*215did the complainant,'after the answer was filed, ask or obtain leave to amend his bill so as to show an excuse for such failure. For aught that appears in the bill, the complainant could have satisfied his debt by (he foreclosure and sale of the mortgaged property. “The jurisdiction of a court of equity to reach the property of a debtor justly applicable to the payment of his debts, even when there is no specific lien on the property, is undoubted. It is a very ancient jurisdiction, but for its exercise' the debt must be clear and undisputed, and there must exist some special circumstances requiring the interposition of the court to obtain possession of and apply the property.” Board of Public Works v. Columbia College, 17 Wall. 521, 580; Morgan v. Hamlet, 118 U. S. 449, 5 Sup. Ct. 583, A person holding a pledge or conveyance of property sufficient in value to satisfy his debt cannot abandon or waive the enforcement of such lien, and obtain a decree in equity charging such debt as a specific lien on other property of the debtor, without his consent. Without any amendment of the bill, and apparently without any objection, the parties took proof in reference to tin; value of the mortgaged property. It was shown that upon a foreclosure and sale of the xrroperty there ought to have been realized at least §900 applicable to the complainant’s debt The only reason suggested why the present bill ought to be maintained is that the mortgaged property would prove insufficient to satisfy the entire indebtedness. This, however, does not seem to be a sufficient excuse for a failure (o exhaust the property pledged for the payment of the debt. In Board of Public Works v. Columbia College, supra, the court says: “In all cases we believe property pledged or conveyed for the payment of a debt must be first applied.” It: would seem to be certain that some excuse oilier (han the mere insufficiency of the mortgaged property to satisfy the whole debt ought to be shown to justify the maintenance of a bill to charge; oilier property of the debtor with a specific lien for the satisfaction of such debt. We do not care, however, to dispose of the case on this ground, but x>refer to place our decision on the ground that the property sought to be charged was at the time of his death the homestead of William Mewlon, and as such is, by (he statutes of (he state of Wisconsin, exempt from the claims of his creditors. The statute of Wisconsin was enacted in obedience to a mandate of tin» constitution declaring that the privilege of the debtor to enjoy the necessary comforts of life shall be recognized by wholesome laws exempting a reasonable amount of property from seizure or sale for the payment of any debts or liability hereafter contracted. The statute enacted to carry into effect this constitutional requirement now in force is section 2983, Rev. St. Wis., and is as follows:
“A homestead, to be selected by the owner thereof, consis ling, when not included in any city or village, of any quantity of land not exceeding forty acres, used for agricultural purposes, and when included in any city or village, of any quantity of land not exceeding one-fourth of an acre and the dwelling house thereon and its appurtenances, owned and occupied by any resident of this state, shall be exempt from seizure or sale on execution from the lien of every judgment, and from liability in any form for the debts of such owner, except laborers’, mechanics’, and purchase money liens, and mortgages lawfully executed, and taxes lawfully assessed, and except as *216otherwise specially provided in these statutes; and such exemption shall not be impaired by temporary removal with the intention to re-occupy the same as a homestead, nor by a sale thereof, but shall extend to the proceeds derived from such sale while held with the intention to procure another homestead therewith, for a period not exceeding two years. Such exemption shall extend to land, not exceeding altogether the amount aforesaid, owned by husband and wife jointly, or in common, and to the interest therein of a tenant in common, or two or more tenants in common, having a homestead thereon, with the consent, expressed or implied, of the co-tenants, and to any estate less than a fee held by any person by lease or otherwise.”
This statute has always been liberally construed in favor of the debtor, to secure the humane purpose of the framers of the constitution. The evidence shows that the deceased, William Newton, in 1864 owned and began to occupy the property sought to be charged, commonly known as the “Eau Claire House,” consisting of two lots in the city of Eau Claire, Wis., and being less than one-fourth of an acre in extent, as his homestead, and that he continued to occupy it as such with his wife and family for about 18 or 19 years. During his lifetime he never thereafter acquired or claimed any other place as a homestead in Wisconsin or elsewhere. About the year 1882 his health failed, and, acting under the advice of his physician, he rented his homestead to Charles Poster, his son-in-law, and went away for the benefit of his health: The evidence shows that he had' asthma, from which he suffered until his death, and that any change, even for a short distance, produced a beneficial effect. He went to many different places, remaining temporarily for various periods of time. The evidence fails to show that any one of these changes was made with the intention of abandoning his old home and acquiring a new one, but they were made solely with the purpose of obtaining relief from his malady by a change of air and locality. He went to the Southern States, and also to Spooner and La Crosse, Wis., to Colorado, and to England, and finally, about the year 1889 or 1890, he went' to St. Paul, Minn., where he had a son and a son-in-law living, engaged in the clothing business. He remained there until 1893 when he went, to New Richmond, Wis. The complainant contends that he acquired a home in St. Paul, and thereby lost the right to claim the Eau Claire House as his homestead. It appears that during his residence in St. Paul he was for a short time interested with his son-in-law in the clothing business, and that he rented and occupied with his wife three different houses. The business interest which he had was of a temporary character, and the houses occupied by him were rented as temporary places of abode, and not for occupancy as a permanent home. He never acquired any home of his own during his residence in that city. While in St. Paul he returned to Eau Claire as often as once a month, and stayed there frequently for a week at a time. As evidence of his intention to retain the property at Eau Claire as his homestead, as early as 1890, when leasing it to its present proprietor, Robert Parkinson, he reserved a room in the hotel for the occupancy of himself and wife. The reservation consisted of “room 51, to be occupied by him and his wife as their residence and home at all times during the continuance of this lease,” which had not expired at the <irne of his death. The furniture of the deceased was kept in this *217room. One witness (Darius Brasee) testifies to an isolated statement made by ¡he deceased in 1888 to the effect that he had gone to St. Paul, and that he expected to make that his home; that he was making it his home. Such an isolated statement, if accurately remembered and truly stated by the witness, ought not to outweigh the acts and repeated couniervailing declarations testified to by other witnesses. It is apparent that the conversation was a casual one, and nothing is slated by the witness to show that it occurred under such circuí md anees as to make a deep and lasting impression on his mind. In view of the fact that William Uewton is dead, and the court is tiras deprived of his explana tion, it is manifest that the testimony of this witness ought not to be given such weight as to overthrow the homestead claim of the deceased. The failure of the deceased to acquire a homestead elsewhere, the fact that he went from place to place for the benefit of his healfh, the solemn reservation of a home in his leases of the properly, his frequent return to and occupancy of his room in (he old home, his repealed declarations made at times when no intervening occurrence suggested a motive for deception, all concur in demonstrating that Ms absence was temporary, and was accompanied with the fixed intention of returning. His daughter testifies that travel was beneficial (o her father’s health; that he came to Eau Claire in 1894, and stayed with her some of the time, but most of the time he stopped at the hotel; that he always called Ihe Eau Claire House home, and wauled to be títere when be could; that his healfh was poor, and that in his last illness he was talking of coming back to Eau Claire io his home, and that he had no other residence except the Eau Claire House that he called his home; (hat when he went io St. Paul he said that he should not stay there long, but would come back to Eau Claire; that he died at New Richmond, in April, 1895, and was brought to Eau Claire, and buried in his own lot in the cemetery there.
Under these dreumsianees it seems apparent to us that he never abandoned his homestead, and that the defendant is entitled to hold it as exempt from the claims of her husband’s creditors. The following cases, which we have examined, fully sustain this homestead right: Phelps v. Rooney, 9 Wis. 70; Zimmer v. Pauley, 51 Wis. 282, 8 N. W. 219; Hewett v. Allen, 54 Wis. 583, 12 N. W. 45; Schofield v. Hopkins, 61 Wis. 370, 21 N. W. 259; Comstock v. Bechtel, 63 Wis. 656, 24 N. W. 465; Phillips v. Root, 68 Wis. 128, 31 N. W. 712; McDermott v. Kernan, 72 Wis. 268, 39 N. W. 537; Brettun v. Fox, 100 Mass. 234. It would be difficult to distinguish tiiis case in its facts from that of McDermott v. Kernan, supra. There a widow, who lived in the second story of a building, the first story of which was used as a saloon and dancing hall, not wishing her children to live over a saloon, removed from the building to another place of residence. Hhe left some furniture in the building, and always intended to return and live in it; at all events, when her children were grown, and her daughters' married. In the meantime she rented the building, and about seven years after her removal she executed an absolute deed of the premises as security for borrowed money. It was held that her right to claim the premises as her homestead was not *218impaired by her absence, and tbat sbe could bold tbe same as exempt from sale on execution. In Brettun v. Fox, supra, it was beld tbat a widow wbo continued to use, for tbe purpose of storing furniture, after her husband’s death, a room in a dwelling bouse occupied and owned by him at tbe time of bis death as a homestead, continued to occupy tbe homestead within tbe meaning of tbe statute. It was said by the court tbat tbe use of tbe room for tbe purpose of keeping her furniture was “continuing to occupy tbe homestead.”
We have carefully examined tbe case of Jarvais v. Moe, 38 Wis. 440, cited and relied upon by tbe complainant, and find nothing in conflict with tbe conclusion here reached. Tbe court there said:
“The statute does not limit the measure of removal, but it does the kind of removal. Absence is licensed without limit, so that the homestead remains a homestead for the exemption to operate upon. As suggested by PAINE, J., in Re Phelan, 16 Wis. 76, the owner may visit the antipodes without forfeiture of exemption, so that his purpose is essentially temporary, animo revertendi to his homestead as his homestead, and not of indefinite absence.” •
On tbe facts of this' case the court came to tbe conclusion tbat when Jarvais removed from bis borne where be bad resided into an hotel, owned by him, be did so with tbe intention of abandoning bis former residence, and of making tbe hotel thereafter bis permanent borne. We hold tbat tbe facts in tbe present case make it manifest tbat tbe deceased never left bis borne in tbe Eau Claire House with tbe intention of abandoning it as bis borne, but, on tbe contrary, tbat tbe animus revertendi was always fixed and present with him when absent therefrom. This conclusion makes it unnecessary to consider tbe other questions discussed in tbe opinion of the court below and argued by counsel here. Tbe decree of tbe court below is affirmed, at tbe cost of tbe appellant.